 LOCK JOINTPIPE COMPANY355We find nothingthe recordto indicate,nor does the Peti-tioner contend,that the employees in the proposed unit comprisea departmental group with a sufficient craft nucleus to berepresented on this basis.Moreover, the recorddisclosesno sufficient specialcommunity ofinterest of these employeesapart fromtheEmployer'sother production employees. Inview of these circumstances,includingthe fact that they havebeen represented in the sameunit withother production em-ployeesfor 10 years, we perceive no reason for severing theemployees in question from the existing unit now representedby the Intervenor.'Accordingly,we shall dismiss the petitionin Case No.9-RC-1954.[Text of Direction of Elections omitted from publication.][The Board dismissed the petition in Case No.9-RC-1954.]Member Peterson,concurring in part and dissenting inpart:Iagree with the majority opinion to the extent that it dis-misses the petition in CaseNo. 9-RC-1954 for the machine-division employees because there is no basis for severing themfrom the existing overall unit representedby theIntervenor.However, I disagree with the decision to direct elections inCaseNo. 9-RC-1953formaintenance employees,welders,carpenters,plumbers, painters,and boiler firemen.In accordancewith the views which Iexpressed in my dis-senting opinion in the Hamilton case,16Ifind no reason togrant craft severance for the employees sought by the Peti-tioner in Case No.9-RC-1953,where, as here, for a period of10 years there has been an apparently satisfactory history ofcollective bargaining for a general unit of all production andmaintenance employees including the employees sought herein.15 See John Deere Waterloo Tractor Works,97 NLRB 969;The Store Kraft ManufacturingCompany, 100 NLRB 968.>sW. C. Hamiltonand Sons,104 NLRB 627LOCK JOINT PIPE COMPANY,PetitionerandLOCAL 910,INTERNATIONAL UNION OF OPERATING ENGINEERS,AFLandINTERNATIONAL HOD CARRIERS, BUILDINGAND COMMON LABORERS UNION, LOCAL 846, AFL. CaseNo. 10-RM-123. July22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed,a hearing was held before PaulL. Harper, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.106 NLRB No. 56.322615 0 - 54 - 24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel [Members Murdock, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing ofthe Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.During the latter part of February 1953, at a time whenthe Employer began construction on its Chattanooga, Tennes-see, plant, the Hod Carriers commenced negotiations with theEmployer at the latter's request looking toward a writtencontract covering its employees. Sometime prior to April 1,1953,2 the Operating Engineers contacted the Employer with aview to making a representation claim, and on or about April1,1953, it formally demanded recognition, claiming that itthen represented a majority of the employees in question. OnApril 29, 1953, the Employer acceded to the Operating Engi-neers' demand and executed a contract with it, effective as ofApril 1, 1953. On May 4, 1953, the Hod Carriers called astrike, the effectiveness of which is demonstrated by the factthat the plant was completely shut down. On May 5, 1953, theOperating Engineers filed an RC petition. On May 7, 1953,the Employer met with the two labor organizations in an effortto settle the strike and to seek a resolution of the representa-tion dispute. The Employer as serted at that time that if the HodCarriers would call off its strike it would file an RM petitionseeking a Board election for resolution of the representationdispute. The Hod Carriers agreed to call off the strike pendingconsideration of the Employer- petition. It is not clear fromthe record whether the Operating Engineers, at the same time,agreed to withdraw its RC petition. However, the events ofthe next day warrant the inference that suchwas the case. For,onMay 8, 1953, the Hod Carriers called off its strike, theEmployer filed the instant RM petition, and the OperatingEngineers withdrew its pending RC petition.The Operating Engineers contends that its April 29 contractwith the Employer bars a present determination of repre-sentatives. The Hod Carriers opposes this contention in viewof the above circumstances. The Employer, who is the Peti-tioner herein, takes a neutral position.We agreewith the Hod Carriers that, under the circum-stances setforth above, the contract of April 29, 1953, shouldnot be deemed a bar to a present determination of repre-'For convenience, Local 910, International Union of Operating Engineers. AFL, is hereinreferred to as Operating Engineers, and International Hod Carriers, Building and CommonLaborers Union, Local 846, AFL, as Hod Carriers.2Mr. Wade, counsel for the Operating Engineers, testified that verbal demand for recogni-tion was made about 6 weeks prior to the signing of the contract, which would place the dateon or about March 18, 1953. LOCK JOINT PIPE COMPANY357sentatives. It appears that such contract was executed at atime when the Employer had knowledge of the Hod Carriers'conflictingclaim to representation of the employees inquestion,9and the Hod Carriers believed in good faith thatthe Employer had recognized such claim to be valid. In thesecircumstances, the failure of the Hod Carriers to file a repre-sentation petition within 10 days of its claim for recognition, 4does not preclude a finding that an unresolved question con-cerning representation existed at the time the contract wasexecuted.' Furthermore, that such a representation questionexisted at all times here material was acknowledged by theOperatingEngineerswhen, on May 5, 1953, it filed an RCpetition with this Board. The filing of this petition rendered itunnecessary for the Hod Carriers to petition the Board foran election. In any event, we believe that, in view of therecognized status of the Hod Carriers and the agreementamongthe parties of May 7, 1953, by which the OperatingEngineers agreed to withdraw its petition, the Hod Carriersconsented to call off its strike, and the Employer agreed tofilethe instant RM petition, the contract of the OperatingEngineers cannot operate as a bar.We find for the reasons set forth above that a question af-fectingcommerce exists concerning the representation ofemployees of the Employer, within themeaningof Section9 (c) (1) and Section 2 (6) and(7) of the Act.4. In accord with the agreement of the parties, we find thatthe following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All employees of the Employer at its Chattanooga, Tennes-see, plant, including operators, laborers, and welders, butexcluding office employees, clerical employees, truckdrivers,professional employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]SCf. Chicago Bridge & Iron Company, 88 NLRB 402.4 General Electric X-Ray Corp., 67 NLRB 997.5 Chicago Bridge & Iron Company, supra.